As filed with the Securities and Exchange Commission onNovember 5, 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIN TELEVISION CORPORATION (as Issuer) MEDIA GENERAL, INC. (as Parent Guarantor) and the other Guarantor Registrants Listed in the Table Below (Exact name of registrant as specified in its charter) Delaware Virginia 13-3581627 46-5188184 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 333 East Franklin St. Richmond, VA (804) 887-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Andrew C. Carington 333 East Franklin St. Richmond, VA 23219 (804) 887-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Philip Richter Joshua Wechsler Fried, Frank, Harris, Shriver& Jacobson LLP One New York Plaza New York, New York 10004 (212)859-8000 Approximate date of commencement of proposed exchange offer:
